DETAILED ACTION
This communication is in responsive to Application 16/284369 filed on 2/25/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boven et al. (hereinafter Boven) US 2021/0034581 A1 in view of Golden US 11010233 B1. 
Regarding Claim 1, Boven teaches a computing system comprising: 
a storage configured to store historical notification data of an asset (¶0006; (c) storing the ingested asset-related data in a first data store location. ¶0184; (a) a preventative maintenance model that is configured to identify and output preventative maintenance strategies for an asset's components and/or subsystems based on historical data regarding failure modes and/or maintenance of those components and/or subsystems. Also see asset library in ¶0226); 
and a processor configured to receive a request to create a machine learning model for failure mode detection associated with an asset (see above the data type of the asset. Also see ¶0006; (f) receiving a third user input specifying a set of data science model configuration parameters, the parameters including (i) an indication of a type of data science model to be created, (ii) an indication of a set of asset-related data to use as training data for the data science model to be created, and (iii) an indication of a portion of the transformed asset-related data stored in the second data store to use as inputs for the data science model to be created, (g) based on the data science model configuration parameters, applying a set of machine learning techniques to create a new data science model, (h) receiving a fourth user input specifying application configuration parameters that define one or more ways to visually render asset-related data, (i) executing the created data science model by using the indicated portion of the transformed asset-related data stored in the second data store as inputs to the data science model, and (j) causing at least of portion of an output of the data science model to be rendered according to the application configuration parameters. ¶0054; the asset maintenance data may include details regarding known occurrences of failures at assets (e.g., date of failure occurrence, type of failure occurrence, etc.). Other examples are possible as well. As with the operating data, the asset maintenance data may also include or be associated with data indicating the origins of the asset maintenance data (e.g., source identifier, timestamp, etc.)), 
and generate an unsupervised machine learning model via unsupervised learning during which the processor identifies failure topics from text included in the historical notification data and maps the identified failure topics to a plurality of predefined failure modes for the asset (¶0042; failure prediction, anomaly detection, fuel management, noise filtering, image analysis, predictive recommendations, and data integrity operations, among other examples. As yet another possibility, the platform software may comprise executable program instructions that cause asset data platform 102 to output data and/or instructions related to the operation and/or management of assets for receipt by one or more output systems 106. ¶0054; the asset maintenance data may include details regarding known occurrences of failures at assets (e.g., date of failure occurrence, type of failure occurrence, etc.). Other examples are possible as well. As with the operating data, the asset maintenance data may also include or be associated with data indicating the origins of the asset maintenance data (e.g., source identifier, timestamp, etc. Also see ¶0143-¶0144), 
wherein the processor is further configured to store the generated unsupervised machine learning model via the storage (¶0006-¶0007; storing assets related data and machine learning techniques).
	Boven does not expressly teach that the machine learning technique used is unsupervised. However, this limitation is suggested from the above teachings because the machine learning algorithm run on asset related data with no supervision from an administrator. However, Examiner cites to Golden to support Boven’s teachings. 
	Golden teaches applies the log data as an input to an unsupervised machine learning model, and identifies, based on an output of the unsupervised machine learning model, an anomaly in the log data (abstract & Fig. 4 step 410 & Col. 46, line 37-60. Fig. 7 illustrate configuration of unsupervised learning model).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Golden into the system of Boven in order to allow the methods and systems described herein to identify subtle anomalies in log data that may be indicative of an issue that is not readily apparent based on manual inspection of the log data. For example, the methods and systems described herein may identify one or more anomalies in log data associated with a hardware component that indicate that the hardware component is the subject of a stealth attack that slowly affects the hardware component over time. As another example, the methods and systems described herein may identify an otherwise undetectable root cause of abnormal activity within a hardware-based system (Co. 45, lines 16-30).

Regarding Claim 2, Boven in view of Golden teach the computing system of claim 1, Golden further teaches wherein the processor is further configured to generate a log comprising failure mode data identified during the unsupervised learning and notifications used during the unsupervised learning, and store the generated log and the notifications in the storage (Fig. 4; log data 408 and machine learning data model 410).

Regarding Claim 3, Boven in view of Golden teach the computing system of claim 1, Boven further teaches wherein the processor is further configured to display a validation interface comprising a failure topic identified during the unsupervised learning and keywords and a failure mode associated with the failure topic (¶0117; the disclosed data science platform is tuned for receiving feedback, evaluating model performance against real-life industrial assets that, in some cases, have been operating for years and only using their aggregated data for diagnostics and routine checkups. The disclosed data science platform fundamentally changes the usefulness and usability of data for the purpose of preemptive prediction, preventative maintenance, and reducing operational cost in industrial settings, among other examples),

Regarding Claim 4, Boven in view of Golden teach the computing system of claim 3, Boven further teaches wherein the processor is further configured to receive user feedback input via the validation interface, and modify one or more of the keywords and the failure mode associated with the failure topic based on the received user feedback (¶0117 & ¶0203; user’s feedback. See also Golden in Fig. 7).

Regarding Claim 5, Boven in view of Golden teach the computing system of claim 1, Boven further teaches wherein the processor is further configured to retrieve new notification data associated with the asset, and generate a supervised machine learning model via supervised learning on the new notification data (obvious from Fig. 3 & ¶0054. Also see Golden in Fig. 7).

Regarding Claim 6, Boven in view of Golden teach the computing system of claim 5, Boven further teaches wherein the processor is configured to generate the supervised machine learning model via execution of the unsupervised machine learning model on the new notification data and score results of the execution (see ¶0164, ¶0174 & ¶0180; scores. Also see Golden in Fig. 7).

Regarding Claim 7, Boven in view of Golden teach the computing system of claim 1, Boven further teaches wherein the asset comprises a machine or an equipment for manufacturing (¶0138), and the predetermined failure modes comprises standard modes of failure for the machine or the equipment (¶0054 & ¶0184; failure modes of machines).
Regarding Claim 8, Boven in view of Golden teach the computing system of claim 1, Boven further teaches wherein the processor is further configured to determine a plurality of most common failure modes of the asset and root causes of the plurality of most common failure mode, and output the plurality of most common failure modes and the root causes for display via a user interface (¶0184; obvious since predicted failures, anomalies, outliers include common failure mode and includes the root causes to prevent the failure in the future. Also see ¶0054; the asset maintenance data may include details regarding known occurrences of failures at assets (e.g., date of failure occurrence, type of failure occurrence, etc.). Other examples are possible as well. As with the operating data, the asset maintenance data may also include or be associated with data indicating the origins of the asset maintenance data (e.g., source identifier, timestamp, etc.). ¶0085 and Fig. 3; see display interfaces).

Regarding Claim 9, Boven in view of Golden teach the computing system of claim 8, Boven further teaches wherein the processor is further configured to determine and display one or more key performance indicators of the plurality of most common failure modes for the asset (obvious from ¶0054 & Fig. 3 & ¶0184; the asset maintenance data may include details regarding known occurrences of failures at assets (e.g., date of failure occurrence, type of failure occurrence, etc.). Other examples are possible as well. As with the operating data, the asset maintenance data may also include or be associated with data indicating the origins of the asset maintenance data (e.g., source identifier, timestamp, etc.). ¶0085 and Fig. 3; see display interfaces).

	Claims 10-20 are substantially similar to the above claims, thus same rationale applies. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455